McCay, Judge.
There is nothing set up to justify the interference of a court of equity with this judgment at law, but the fact that the debt upon which the judgment is founded was capable of having been defended at law by the plea of the statute of limitations. It is not even claimed that the debt is not in the main justly due. Why should these legatees claim to go behind the judgment? Perhaps the executor knew the debt was unpaid, and standing as he does in the shoes of the testator, he may have thought it not honest to plead the statute. The law authorizes him, if in his judgment he thinks proper to pay a debt barred by the statute, to do so. And it would be very strange if a trustee, knowing his testator owed a just debt, were still compelled to plead the statutory bar. Some *302of the old decisions even go so far as to hold that a direction to pay debts is an acknowledgment. This is not now held to be the law. But an administrator may pay an honest debt of the deceased which is unpaid, although it be barred by the statute: provided, under our statute, the bar was not complete during the lifetime of the deceased: See Coile, (1873) section 2542. It does not appear that this debt was barred on the death of Castellaw, but rather to the contrary, so that the bill does not even make out a case where the administrator has done anything which, under the law, he might not well liave done. But even if this were shown, the bill would fail to make a case for the interference of equity. The administrator is the legal party, who, as to all the world, represents the estate, and a judgment against him is just as conclusive against the estate he represents as a judgment against any other defendant is against him. That is, it cannot be attacked except for fraud or want of jurisdiction, not even in equity, except for accident, mistake, etc., where there was no mixture of fault or negligence on the part of the defendant. We recognize the fact, that if there be fault on the part of the administrator, the legatees are not without redress — but that redress is against him.- As to the plaintiffs in the judgment, the law, by its proper court, and with the legal parties before it, has declared that the estate owes this debt, and it will not tolerate any denial of it. The parties and their privies are estopped.' Had there been a good legal plea or defense, had the debt been unjust, and by collusion between the parties a judgment been obtained, equity would then have interfered. But there is no such charge; mere neglect would not, we think, be sufficient. Some corrupt complicity would be necessary to set aside the solemn judgment of the court. Unless this were the law, litigation would be endless.
Judgment reversed.